Citation Nr: 0318985	
Decision Date: 08/05/03    Archive Date: 08/13/03

DOCKET NO.  00-07 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a left shoulder 
disorder.

3.  Entitlement to service connection for a skin irritation 
of the groin.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to August 
1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1999 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  At that time, the RO denied 
entitlement to service connection for diabetes mellitus, a 
left shoulder condition and skin irritation of the groin.  In 
January 2003, the veteran testified at a videoconference 
hearing at the RO before the undersigned sitting in 
Washington, D.C. 


FINDINGS OF FACT

1.	The competent and objective medical evidence of record 
fails to demonstrate that the veteran has diabetes 
mellitus related to his period of active military 
service.

2.	The competent and objective medical evidence of record 
fails to demonstrate that the veteran has a left 
shoulder disorder, including arthritis of the left 
shoulder, related to his period of active military 
service.

3.	The competent and objective medical evidence of record 
fails to demonstrate that the veteran has a skin 
irritation of the groin, or jock itch, related to his 
period of active military service.



CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
service nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5100-
5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).

2.  A left shoulder condition was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5100-5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).

3.  A skin irritation of the groin was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5100-
5103A, 5106, 5107 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA (November 9, 
2000), and to claims filed before the date of enactment but 
not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); cf. Dyment v. 
Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that only 
section four of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect).  

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
a March 1999 letter, the RO advised the veteran that the 
minimum requirements to establish a claim for service 
connection included medical evidence that the veteran had the 
disability that he claimed, evidence of the disability during 
military service or within a certain time frame after 
service, and evidence from a doctor indicating a relationship 
between the current disability and service, including reasons 
why the doctor believed that there was such a relationship.  

In a May 1999 letter, the RO advised the veteran that medical 
records from his active duty service had not yet been 
obtained and were vital to the completion of his claim, and 
that he should submit any service medical records in his 
possession.  The RO stated that there were certain documents 
that were alternatives to service medical records, including 
statements from service medical personnel, "buddy" 
certificates or affidavits, state or local accident and 
police reports, employment physical examinations, medical 
evidence from hospitals, clinics, and private physicians 
where he had been treated, especially soon after separation 
from service, letters written during service, photographs 
taken during service, pharmacy prescription records, and 
insurance examinations.

The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
appellant's claims, and the statement of the case, and the 
supplemental statement of the case, issued by the RO 
clarified what evidence would be required to establish 
service connection.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).

Further, the claims file reflects that, in an August 2001 
letter, the RO advised the veteran of new VCAA and its effect 
on his claims.  A copy of the letter was also sent to the 
veteran's accredited service representative of record.  See 
Quartuccio v. Principi, 16 Vet. App. at 186-87 (noting that 
VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (holding that the 
Board must also adequately address the notice requirements of 
the VCAA).

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the March 1999 letter, the RO advised the veteran 
that it was responsible for obtaining all medical evidence 
from VA or military sources.  In the August 2001 VCAA letter, 
under a heading entitled "VA's Duty to Assist You In 
Obtaining Evidence For Your Claim," the RO stated that it 
would help the veteran obtain medical records, employment 
records, or records from other Federal agencies, but that the 
veteran had to provide the RO with sufficient information so 
that it could request the records from the appropriate person 
or agency.  The RO stressed that it was still the veteran's 
responsibility to make sure that those records were received 
by the RO.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case, VA has obtained the veteran's service medical 
records and the private treatment records identified by the 
veteran.  The veteran has not indicated the existence of any 
additional records that would aid in substantiating his 
claims.

The Board is aware that the RO did not provide the veteran 
with an examination in conjunction with his claim, as he has 
brought forth competent evidence that he has current diabetes 
mellitus, a left shoulder condition, and jock itch, and he 
has attributed these disabilities to service.  However, under 
38 C.F.R. § 3.326(b) (2002), it states that, "Provided that 
it is otherwise adequate for rating purposes, any hospital 
report, or any examination report from any government or 
private institution may be accepted for rating a claim 
without further examination."  The private treatment reports 
of record provide adequate findings of the veteran's 
disabilities, and thus the Board finds that these treatment 
reports are adequate and constitute an examination for VA 
purposes under 38 C.F.R. § 3.326(b), and VA has fulfilled its 
duty to assist in that regard.

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his representative that any 
additional information or evidence is needed to substantiate 
his claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal. 

Thus, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed, and that the 
appellant will not be prejudiced by our proceeding to a 
decision on the basis of the evidence currently of record 
regarding his claims for service connection diabetes 
mellitus, a left shoulder disorder and a skin irritation of 
the groin.
 
As discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification and 
development actions required by the new legislation appear to 
have been completed to the extent necessary under the 
circumstances.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA, to the extent it is applicable.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the appellant.  The Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C.A. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

Service medical records reveal that on an August 1961 report 
of medical history completed when he was examined for entry 
into service, the veteran indicated that he had never had nor 
currently had sugar in his urine or a painful or "trick" 
shoulder.  On a report of medical examination completed at 
that time, the veteran's urine sugar test was negative, 
clinical evaluation of his upper extremities and skin was 
normal and he was found qualified for active service.

A service medical record dated March 1963 indicates that the 
veteran wanted to see a doctor about a circumcision.  A 
clinical record indicates that the veteran underwent a 
circumcision in June 1963.  The record notes "redundant 
prepuce," and that the circumcision was clean.  A June 1963 
progress note indicates that the veteran had a dressing 
change and that the site was healing well with some mild 
swelling, and that the veteran was "very happy [with the] 
outcome."  A progress note the following day indicates that 
the veteran had another dressing change, that there was 
minimal swelling and scant blood and that the site looked 
good.

On a July 1969 report of medical history completed at the 
time he was examined for discharge, the veteran indicated 
that he had never had or had now sugar in his urine, a 
painful or "trick" shoulder or skin diseases.  According to 
a July 1969 discharge examination report, the veteran's urine 
sugar test was negative, he was 5 feet 9 inches tall and 
weighed 180 pounds.  Clinical evaluations of the skin and 
upper extremities were normal.  It was noted that the veteran 
had a circumcision in June 1963 in Turkey with no 
complications and no sequelae.  Other than measles and hernia 
repair in childhood and gonorrhea in 1965, the veteran denied 
all other significant medical or surgical history.  

The veteran service records do not reflect that he served in 
the Republic of Vietnam at any time.

Post service, private medical records indicate that when seen 
in March 1972, the veteran weighed 210 1/2 pounds and had a 
weight problem.  A May 1976 private physical examination 
report notes that the veteran weighed 217 3/4 pounds and there 
were findings of trace protein in a urine test.  Examination 
of the genitalia revealed darker pigmentation in the groin 
area.

On a January 1979 private health summary data form, the 
veteran indicated that, in general, he felt that he was in 
good health.  On the form, the veteran checked "no" next to 
the question "are you a diabetic?"  The physician's report 
of the January 1979 physical examination indicates that the 
veteran had no particular complaints.  After an examination 
of the genitalia, the physician noted that the penis was not 
circumcised, and the testes and scrotum were without palpable 
abnormality.  The impression was that he was in apparent good 
health.

On a January 15, 1985 private outpatient treatment report, it 
was noted that the veteran saw an optometrist, who advised 
him to get checked for diabetes mellitus.  The veteran 
weighed 220 pounds, was thirsty and urinated frequently.  The 
assessment was that the veteran might have adult-onset 
diabetes mellitus by history.

A January 18, 1985 private referral form indicates that the 
veteran was referred to diabetes patient education.

A March 4, 1985 private outpatient treatment report diagnosed 
the veteran with Type II diabetes mellitus.

An October 8, 1986 private routine physical examination 
report notes that the veteran had no complaints, that he had 
non-insulin dependent diabetes mellitus for two years and 
that he had a circumcision.  The clinical impression was non-
insulin dependent diabetes mellitus.  When seen in November 
1986, the veteran complained of blurred vision.  At that time 
he weighed 194 pounds and was advised to follow a 1500-
calorie diet from the American Diabetic Association.

A January 1987 statement from a private physician, Dr. C, is 
to the effect that the veteran had a two to three year 
history of non-insulin dependent diabetes mellitus and was 
seen on a regular basis.

An October 22, 1987 private outpatient treatment report 
indicates that the veteran complained of blurred vision that 
had improved and there were no new problems.  The assessment 
was non-insulin dependent diabetes mellitus poorly controlled 
on oral agents and that the veteran probably needed some 
amount of isophane insulin (NPH).  The examiner noted that he 
would refer the veteran to the Diabetic Clinic for the start 
of insulin.

A November 1990 private routine physical examination report 
notes that the veteran felt well and was without stated 
complaints.  The examiner noted that the veteran had poorly 
controlled diabetes.  Upon physical examination, the examiner 
noted that no abnormalities were found, except for high blood 
sugar.

A March 1991 private routine physical examination report 
indicates that the veteran complained of jock itch and needed 
a new prescription for Lotrimin.  Poor diabetic control was 
noted.

A November 1991 private history and physical report shows 
that the veteran had adult onset diabetes for four years and 
started insulin two years earlier.

An October 5, 1995 private outpatient treatment report 
indicates that the veteran had pain in his left shoulder for 
three weeks.  Physical examination showed a tender left 
trapezius.  Impression was muscle spasms.

A report of x-rays of the veteran's left shoulder taken in 
September 1996 indicates he had severe pain for one week but 
no significant abnormality was noted.  A September 1996 
private x-ray report of the veteran's cervical spine 
indicates that he had left shoulder pain.  A dextroconvex 
scoliosis in the cervicothoracic spine was noted.   

A September 19, 1996 private outpatient treatment report 
notes that the veteran had had pain in his left shoulder for 
approximately ten days.  The examiner entered an impression 
of pain with unknown etiology, left shoulder.

A September 24, 1996 private report of a radionuclide 
skeletal scintigraphy notes a finding of left shoulder 
arthritis.

A September 27, 1996 private outpatient treatment report 
notes that the veteran had severe pain in the left upper 
trapezius/shoulder, that was still a problem but better and 
at least workable now.  The impression was degenerative joint 
disease with muscle spasm.

A January 24, 1997 private medical record indicates that the 
pain in the veteran's shoulder was gone and there was 
decreased strength in the left arm.

An August 30, 1999 private outpatient treatment report notes 
that the veteran had stiffness in the left shoulder and he 
was told that he injured his shoulder.

In his March 2000 substantive appeal, the veteran asserted 
that he disagreed with the RO's findings that there was no 
indication of a shoulder condition or skin irritation in his 
service medical records.  He stated that he had surgery done 
on his groin while stationed in Turkey and that he was 
rapidly losing his eye sight due to the diabetes that he 
first developed in service.

At his January 2003 Board hearing, the veteran testified that 
he initially had symptoms of diabetes approximately a year 
after he was discharged, and had a reading of high sugar, 
"370 something," in the military.  He stated that while in 
the military, his symptoms of elevated blood sugar were 
entered into his record.  The veteran said that he had this 
condition continually since that time and was initially 
treated in "70 something" but was unsure of the date.  He 
stated that it was the early seventies when he had a vision 
problem, and was treated for diabetes at that point.  He 
testified that he did not serve in the Republic of Vietnam.  

Further, the veteran testified that he developed a rash in 
service after he was circumcised in Turkey, and that it 
flared up in summer or whenever it was hot.  He denied having 
a skin problem prior to entering service.  He stated that he 
did not remember when the skin rash first appeared, but it 
was while he was in Turkey.  He sought treatment after 
service for the rash in the early 1970's.  

Regarding his shoulder condition, the veteran stated that the 
severity of it was a 4 on a scale of 1 to 10.  He stated that 
he could not lift anything too far, and could not lift 
anything above his head that had any weight.  He stated that 
he could not put his hands behind him because of the pain.  
When asked how he had incurred the shoulder injury, the 
veteran stated that he had no idea.  He said that he did not 
think that he had a problem until a doctor told him that he 
had had a major shoulder injury in his early twenties, that 
was when he was in the military, but he could not recall 
getting any treatment in the military for the left shoulder, 
nor did he have any left shoulder pain in service.  He stated 
that he did not know when his shoulder first started hurting.  

III.  Analysis

According to 38 U.S.C.A. §§ 1110 and 1131, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  Even if there is no record of diabetes mellitus or 
arthritis in service, its incurrence in service will be 
presumed if it was manifest to a compensable degree within 
one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not 
be diagnosed within the presumptive period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.

Moreover, in December 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001 
(VEBEA), Public Law No. 107-103, 115 Stat. 976 (2001). Among 
other things, the VEBE; added Type 2 diabetes mellitus to the 
list of presumptive diseases based upon herbicide exposure 
(codifying a VA regulation which had been in effect since 
July 2001); and provided a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam Era, not just those who have a disease on the 
presumptive list provided in 38 U.S.C.A. § 1116(a)(2) (West 
2002) and 38 C.F.R. § 3.309(e). These statutory provisions 
became effective on the date of enactment, December 27, 2001.  
As the new provision is liberalizing, it is applicable to the 
issues on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
has stated, "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

A.  Entitlement to service connection for diabetes mellitus

The Board finds that the preponderance of the evidence is 
against a grant of service connection for diabetes mellitus.

Initially, the Board notes that the veteran's service records 
do not indicate, and he has not asserted, that he had active 
service in the Republic of Vietnam at any time.  Thus, 
service connection for Type II diabetes mellitus is not 
warranted on a presumptive basis as due to exposure to Agent 
Orange while in service in Vietnam nor was the disease 
initially manifested within one year of discharge from active 
service.  

As noted, to warrant direct service connection, there must be 
evidence of a current disability, evidence of a nexus between 
the current disability and service, and proof of in-service 
incurrence of an underlying disease or injury.  The Board 
notes that the veteran has a current disability of diabetes 
mellitus, however there is simply no competent medical 
evidence submitted to show that this disability is related to 
service or any incident thereof.  On the other hand, the 
evidence of record reflects that when examined for discharge 
in July 1969, the veteran's urine sugar test was negative and 
the veteran indicated that he had never had nor currently had 
sugar in his urine and the first post service medical 
evidence of record of diabetes mellius is from January 1985, 
more than 15 years after the veteran was discharged from 
service.  Although the veteran stated at his January 2003 
Board hearing that he had a reading of high sugar in service 
that was entered into his service medical records, the 
service medical records do not show any such readings.  

Further, although the veteran has stated that he initially 
had symptoms of diabetes approximately a year after he was 
discharged, the medical evidence of record does not support 
his assertions.  Rather, the evidence demonstrates that on 
the January 1979 private health summary data form, completed 
nearly 10 years after discharge from service, the veteran 
indicated that in general he felt that he was in good health 
and checked "no" next to the question "are you a 
diabetic?"  The physician noted that the veteran had no 
particular complaints.  The objective medical evidence of 
record shows the first indication of diabetes was in January 
1985.  

Finally, the objective medical evidence of record shows 
treatment for diabetes mellitus since 1985, but the treatment 
records do not indicate that the diabetes mellitus was due to 
an underlying disease or injury in service, or was incurred 
in service.  Although the veteran has asserted that his 
diabetes mellitus was incurred in service, he does not have 
the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical diagnoses or medical etiology.  See Espiritu v. 
Derwinksi, 2 Vet. App. 492, 494 (1992).  Whether the 
veteran's current disability of diabetes mellitus was due to 
an underlying disease or injury in service, or was incurred 
in service, is a matter of medical etiology.  

Here, the veteran has not submitted any medical opinion or 
other medical evidence that supports his claim.  The Board 
concludes that the preponderance of the objective and 
competent medical evidence of record is against the veteran's 
claim for service connection for diabetes mellitus, and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(a); see 
Gilbert, 1 Vet. App. at 55.

B.  Entitlement to service connection for a left shoulder 
condition

The Board finds that the preponderance of the evidence also 
is against a grant of service connection for a left shoulder 
condition.

The veteran contends that he has a left shoulder disorder due 
to an injury in service.  Although the objective and 
competent medical evidence shows that the veteran currently 
has degenerative joint disease in his left shoulder, no 
competent medical evidence has been submitted to show that 
this disability is related to service or any incident 
thereof.  On the other hand, the veteran's upper extremities 
were normal when he was examined for discharge in July 1969 
and the first post service medical record of left shoulder 
pain was in the October 5, 1995 private outpatient treatment 
report when the veteran complained of pain in his left 
shoulder for the prior 3 weeks, and physical examination 
showed a tender left medial trapezius and muscle spasms.  A 
September 1996 private outpatient treatment report noted 
severe pain in the left shoulder, and an impression was 
entered of degenerative joint disease with muscle spasm, 
nearly 25 years after the veteran's discharge from service.  

While the veteran testified that he was told that he had a 
left-shoulder injury in his early twenties, no such injury is 
of record.  More importantly, the veteran also testified that 
he did not recall experiencing such an injury.  A review of 
the service medical records shows no mention of any left 
shoulder complaints.  Indeed, as noted above, the July 1969 
discharge examination report reveals that clinical evaluation 
of the upper extremities was normal and, on the July 1969 
report of medical history, the veteran denied having a 
painful or "trick" shoulder. 

Nor is there evidence of continuity of symptomatology since 
discharge from service.  The January 1979 private physical 
examination report noted that the veteran had no particular 
complaints, and the impression was apparent good health.  The 
October 1986 private physical examination report noted again 
that the veteran had no complaints.  A November 1990 private 
physical examination report noted that the veteran felt well 
without stated complaints, and upon physical examination, the 
examiner noted that no abnormalities were found, except for 
high blood sugar.  In sum, the objective medical evidence of 
record does not show a complaint of a left shoulder condition 
until 1995, approximately 25 years after discharge from 
service.

The Board notes that the veteran asserted in a March 2000 
statement that the RO's finding that there was no indication 
of a shoulder condition in his service medical records was 
incorrect.  This assertion is contradicted by the veteran's 
own statements during the January 2003 Board hearing when he 
stated that he had no idea how he had incurred the shoulder 
injury, could not recall getting any treatment in service for 
the left shoulder, did not have any left shoulder pain in 
service and did not know when his shoulder first started to 
hurt.  

Finally, the Board notes that the veteran was not diagnosed 
with left shoulder arthritis during service or within one 
year of separation from service.  The first record of a 
medical diagnosis of left shoulder arthritis was in the 
September 24, 1996 private report of a radionuclide skeletal 
scintigraphy, over 25 years after discharge from service.

The Board finds that the preponderance of the evidence is 
against a grant of service connection for a left shoulder 
condition, and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(a); see Gilbert, 1 Vet. App. at 55.

c.  Entitlement to service connection for skin irritation of 
the groin

The Board finds that the preponderance of the evidence also 
is against the veteran's claim for entitlement to service 
connection for a skin irritation of the groin.

The veteran has asserted that he incurred a rash in service 
after he was circumcised, and that the rash flares up during 
the summer or whenever it is hot.  Although the evidence 
shows that the veteran currently has complained of having 
jock itch, no competent medical evidence has been submitted 
to show that this disability is related to service or any 
incident thereof, or to a service-connected disability.  On 
the other hand, the record reflects that the first post-
service evidence of record of a skin irritation in the groin 
is from 1991, nearly 22 years after the veteran's separation 
from service

Although a March 1991 private routine physical examination 
report indicates that the veteran complained of jock itch, 
and that he needed a new prescription for Lotrimin, the 
examiner did not relate this disorder to the circumcision in 
service or to any other event in service, however.  There are 
no other objective indications of a skin irritation of the 
groin area since service.  While the veteran asserted that he 
has a current skin irritation in the groin area, and that it 
is due to service, he does not have the requisite knowledge 
of medical principles that would permit him to render an 
opinion regarding matters involving medical diagnoses or 
medical etiology.  See Espiritu v. Derwinksi, 2 Vet. App. at 
494.  He is competent to say that he had skin irritation in 
the groin area in service, but he is not competent to say 
that his current jock itch or other skin irritation of the 
groin area was due to skin irritation or any other event in 
service.  Further, although the service medical records do 
show that the veteran underwent a circumcision in service, 
the treatment records from service show that the site healed 
well with some mild swelling.  A complaint of skin irritation 
was not noted.  The July 1969 discharge examination report 
showed that clinical evaluation of the skin was normal, and a 
note indicated that the veteran had had a circumcision in 
June 1964 with no complications and no sequalae.  

The Board concludes that the preponderance of the evidence is 
against a grant of service connection for skin irritation of 
the groin, and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(a); see Gilbert, 1 Vet. App. at 55.









ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for a left shoulder 
condition is denied.

Entitlement to service connection for skin irritation of the 
groin is denied.



	                        
____________________________________________
	D.J. DRUCKER
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

